Citation Nr: 1624549	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  11-05 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 10 percent rating for a bilateral hearing loss disability.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for perforated eardrums.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a Board hearing in October 2015; a transcript is of record.

The issues of entitlement to a compensable rating for bilateral hearing loss disability and entitlement to service connection for a low back disability, a right knee disability, a left knee disability, and perforated eardrums are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no persuasive evidence of record that there has been actual improvement in the Veteran's service-connected hearing loss under the ordinary conditions of life and work.  

CONCLUSION OF LAW

The criteria for the restoration of a 10 percent rating, for bilateral hearing loss, effective August 21, 2013, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.344, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an August 2006 rating decision, the RO granted service connection for bilateral hearing loss based on findings from an August 2006 VA audiological evaluation.  A noncompensable rating was assigned effective April 12, 2006.  In a May 2011 rating decision, the RO increased the Veteran's hearing loss to 10 percent, effective June 11, 2010.  The increase was based on findings from a March 2010 VA audiological evaluation.  The Veteran filed a claim for increase in June 2011.  In March 2012, the RO informed the Veteran of its intent to reduce his rating for bilateral hearing loss from 10 percent to noncompensable, which appears to be based on findings from a March 2012 VA audiological evaluation.  The Veteran had requested a hearing before a Decision Review Officer (DRO), but subsequently came to an agreement with the DRO that VA would provide him with a new audiological evaluation instead of a hearing.  The audiological evaluation was completed in March 2013, and the audiologist wrote that the discrimination testing was unreliable.  Thus, in May 2013, the RO reduced the Veteran's hearing loss disability evaluation to noncompensable, effective August 1, 2013.  

The Board has reviewed the audiological evaluations of record, which show that the Veteran's pure tone thresholds have essentially remained the same since the 10 percent rating was granted.  The variables here are the controlled speech discrimination scores, which are subjective.  Under the provisions of 38 C.F.R. § 3.344, which address when evaluations may be reduced, the Board must consider whether the facts actually reflect an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Here, the Board cannot make such a finding.  As noted above, when the RO implemented the reduction, it was based solely on one examination from March 2012, which showed that the Veteran's hearing loss warranted a noncompensable rating.  The March 2013 audiological evaluation was incomplete, as the examiner was unable to provide discrimination scores.  While the Board understands that the March 2013 audiologist determined that these scores were unreliable, it cannot ignore the fact that the reduction is based on one examination, where the only difference between the audiological evaluation upon which the 10 percent rating was awarded and the audiological evaluation upon which the disability rating was reduced are the controlled speech discrimination scores, which, again, are based on subjective findings.  The Board is unable to conclude that the Veteran's service-connected bilateral hearing loss had experienced improvement since the March 2010 audiological evaluation, which results established that he warranted a 10 percent rating.  Accordingly, the criteria for a reduction of a 10 percent rating to a noncompensable rating for bilateral hearing loss have not been met.  38 C.F.R. §§ 3.102, 3.344 (2015).  The 10 percent rating for bilateral hearing loss is restored.


ORDER

The 10 percent rating for bilateral hearing loss is restored, effective August 1, 2013.  


REMAND

The Board finds that additional development is warranted for the remaining issues, which is described below.

Records received from the Social Security Administration show the Veteran indicated that he had received treatment at the Bay Pines VA Medical Center for complaints involving his knee, back, and ear since January 1978.  The earliest VA treatment records in the claims file are from 2004, and the most recent VA treatment records in the file are from August 2012.  The records from 1978 to 2004 and from August 2012 will need to be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from the Bay Pines VA Medical Center from January 1978 to December 2004 and beginning August 2012.  If such additional VA treatment records are unavailable, particularly the records from January 1978 to December 2004, clearly document that unavailability in the claims file and notify the Veteran.

2.  Schedule the Veteran for an examination to determine the current nature and severity of his bilateral hearing loss and to determine whether the Veteran has residuals of perforated eardrums and, if so, the etiology.  The entire claims file should be made available to, and reviewed by, the examiner.  After examining the Veteran, the examiner should report pure tone thresholds and speech recognition scores in conformity with the requirements of 38 C.F.R. § 4.85 as well as provide an assessment of the functional effects of hearing loss on the Veteran's daily life and work.  As for the service connection claim for perforated eardrums, the examiner is asked to determine if the Veteran has any residuals of a perforated eardrum in either ear.  If so, then the examiner should provide the following opinion:  Is it at least as likely as not (a 50 percent or greater probability) that any current eardrum disability is etiologically related to the Veteran's service, or caused or aggravated by his service-connected bilateral hearing loss and/or tinnitus?

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


